Exhibit 10.4

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

DATED AS OF AUGUST 15, 2006 BETWEEN JOHN J. LEGERE AND GLOBAL

CROSSING LIMITED

WHEREAS, Global Crossing Limited (the “Company”) and John J. Legere
(“Executive”) have previously entered into an Employment Agreement dated as of
August 15, 2006 (as amended through June 24, 2008, the “Agreement”); and

WHEREAS, by execution of this amendment (the “Amendment”), the Company and
Executive wish to amend the Agreement to demonstrate compliance with
Section 409A of the Internal Revenue Code of 1986, as amended, and applicable
regulations (“Section 409A”) by including provisions that will (i) ensure that
compensation pursuant to the Agreement which is

not intended to be deferred compensation will not inadvertently be treated as
such under Section 409A, (ii) otherwise permit all compensation payable under
the Agreement to qualify for all available exclusions, so that it will be
treated as compensation that does not involve the deferral of compensation, and
will therefore not be subject to Section 409A, and compensation that continues
to be treated as providing for the deferral of compensation under Section 409A,
if any, is paid on a basis that complies fully with Section 409A;

NOW, THEREFORE, the Agreement is hereby amended, effective as of December 31,
2008, as follows:

 

1. Section 409A Compliance.

All provisions of this Amendment and the Agreement are meant to be exempt from
compliance with Section 409A, to the maximum extent permitted, and otherwise to
comply with Section 409A. Accordingly, all provisions of this Amendment and of
the Agreement shall be construed in a manner consistent with avoiding taxes or
penalties under Section 409A. Notwithstanding the foregoing, the Company does
not guarantee any particular tax treatment and the Company shall have no
liability with regard to any failure to comply with Section 409A. Each payment
which is required to be paid under the Agreement upon termination of employment
shall be deemed to be a separate payment for purposes of Section 409A. In
determining the time for payment of any amounts which are treated as
nonqualified deferred compensation, the Agreement shall be interpreted so that
all references therein to a “resignation,” “termination,” “termination of
employment,” or like terms are treated as instead referring to a “separation
from service”, as such term is defined in Section 409A.

 

2. Timing of Payments.

(a) If benefit continuation is otherwise required to be provided by the Company
pursuant to Section 6(c) or 6(d) of the Agreement beyond the end of the second
calendar year following the end of the calendar year in which Executive’s
termination of employment occurs, a cash payment shall be made to Executive on
or prior to the end of such year equal to the value of the benefits otherwise
required to be continued for Executive during such third year or portion
thereof.



--------------------------------------------------------------------------------

(b) Any required gross up shall be paid on the dates otherwise provided in
Section 8 of the Agreement but in no event later than the end of the year
following the year in which the taxes being grossed up are remitted.

(c) Any reimbursements of amounts constituting taxable income to Executive that
are otherwise required to be made to Executive shall be made when normally paid
and in no event later than March 15 of the year following the year in which the
reimbursable expense was incurred. For the avoidance of doubt, (i) any right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit, and (ii) no such reimbursement, expenses eligible for
reimbursement, or in-kind benefits provided in any taxabIe year shall in any way
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

3. Cure Rights. In the event of any resignation by Executive for Good Reason, as
currently provided under Section 6(d) of the Agreement, the Company’s cure
rights shall be extended from ten (10) to thirty (30) days.

Except as specifically amended in the manner set forth herein, all provisions of
the Agreement shall continue in full force and effect, without diminution or
enlargement of the rights of either party thereunder.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument. Executed counterparts may be transmitted by telecopier with the
same effect as if delivered in the original.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Global Crossing Limited has caused its name to be ascribed
to this Amendment by its duly authorized representative and the undersigned,
John J. Legere has executed this Amendment on this 31st day of December, 2008.

 

GLOBAL CROSSING LIMITED By:  

/s/ Mitchell Sussis

Name:   Mitchell Sussis Title:   SVP

 

/s/ John J. Legere

John J. Legere 12/31/08

 

- 3 -